DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments filed 2/17/2022 have necessitated a new grounds of rejection, presented below.
In the prior Office Action, independent claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (US Patent Application Publication 2019/0070323) in view of Iwasa et al. (US Patent Application Publication 2019/0371978), and also under 35 U.S.C. 103 as being unpatentable over Lalicki et al. (US Patent Application Publication 2018/0185533) in view of Iwasa et al. (US Patent Application Publication 2019/0371978).
As Applicant points out, Atreya et al. does not explicitly teach wherein the one or more light emitters produce light to satisfy a target irradiance of approximately 0.02 to 2 mW/cm2 across at least a portion of the surface, as required by newly amended claim 1. 
However, Atreya et al. does disclose that the one or more light emitters are configured to emit light such that light reaching at least a portion of the surface has an irradiance of 3 mW/cm2 or less (para. 55). Furthermore, Atreya et al. discloses that inactivation of bacterial contaminants can be achieved with irradiances as low as 3 mW/cm2 at the surface (para. 70-71). 
It has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP 2131.03). The range disclosed by Atreya et al. (3 mW/cm2 or less) is only slightly broader than the claimed range 2), with the upper endpoints of the ranges differing by only 1 mW/cm2 and the lower endpoints of the ranges differing by only 0.02 mW/cm2 at most. Therefore, one of ordinary skill in the art could readily envisage using one or more light sources to produce a target irradiance of a level within the claimed range in order to obtain the benefits disclosed by Atreya et al. (namely, microorganism inactivation). Furthermore, the prior art establishes that bacterial inactivation can be achieved using an irradiance of 3 mW/cm2, just as in the claimed invention. There is nothing to suggest that critically different bacterial inactivation properties would be found in the irradiance of the prior art range versus the claimed range. Therefore, the prior art discloses the claimed range with sufficient specificity and Atreya et al. anticipates the claim feature of a target irradiance of approximately 0.02 to 2 mW/cm2 across at least a portion of the surface. 
Even if it should be found that Atreya et al. does not anticipate this feature, the feature is nonetheless prima facie obvious over Atreya et al.  It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). The range disclosed by Atreya et al. closely overlaps the claimed range, as set forth above, and the skilled artisan would have readily arrived at the claimed subject matter based on the disclosure of Atreya et al. 
As Applicant points out, the specification of Lalicki et al. does not explicitly mention wherein the one or more light emitters produce light to satisfy a target irradiance of approximately 0.02 to 2 mW/cm2 across at least a portion of the surface, as required by newly amended claim 1. 
However, Lalicki et al. discloses that the one or more light emitters are similar to those described in US Patent 9,439,989, which is incorporated by reference in its entirety by Lalicki et al. (see para. 31 of Lalicki et al.). US Patent 9,439,989 discloses using a light source emitting light in the range of 380 nm to 420 nm at 0.50 mW/cm2 and 0.25 mW/cm2 to kill bacteria (col. 19 line 6-col. 21 line 15). Therefore, by incorporating this disclosure, Lalicki et al. anticipates the limitation of wherein the target 2 and 0.25 mW/cm2 (both falling within the claimed range of 0.02-2 mW/cm2) across at least a portion of the surface. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites that the device further comprises a light converting material. Claim 1, from which claim 4 depends, recites “wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters”. Therefore, the meaning of claim 4, when taking the metes and bounds of claim 1 into account, can only be interpreted as covering a device having a light-converting material outside of a direct path of light emitted from any light emitters. However, in every embodiment provided in the specification as filed, the light-converting material (e.g. 106, 110, 208, 218, 306) is disposed in a direct path of light emitted from a light emitter (para. 43, 46) (Figs. 1-4). The specification 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (US Patent Application Publication 2019/0070323) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record).
Regarding claim 1, Atreya et al. discloses a light emitting device (para. 46-48) (Figs. 1a-1b, sheets 1-2 of 11) comprising:
a substrate (inner surface 12) (para. 50-51) (Fig. 1b); and
one or more light emitters disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (para. 12, 50-51) (Fig. 1b);
wherein to emit the light, the one or more light emitters are configured to produce a radiometric power that satisfies a threshold wherein the threshold is based on a target irradiance at the surface sufficient to initiate inactivation of microorganisms on the surface, wherein the power is based on the distance (para. 63, 65, 76, 84, claim 15), and wherein the target irradiance is less than 3 mW/cm2 (para. 55, 70-71);
wherein the light emitted by the one or more light emitters comprises:

	at least 90% of the light has a wavelength within 10 nm of 405 nm (para. 46); and
wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters (Fig. 1b shows no material in a direct path of light emitted from light emitters 10b-10c, and shows only a lens and/or diffuser 32, which is not a light-converting material, disposed in a direct path of light emitted from light emitter 10a, and therefore the claim limitation is met).
Atreya et al. does not explicitly teach a target irradiance of approximately 0.02 to 2 mW/cm2 across at least a portion of the surface as claimed.
However, Atreya et al. does disclose that the one or more light emitters are configured to emit light such that light reaching at least a portion of the surface has an irradiance of 3 mW/cm2 or less (par. 55). Furthermore, Atreya et al. discloses that inactivation of bacterial contaminants can be achieved with irradiances as low as 3 mW/cm2 at the surface (para. 70-71). 
It has been held that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP 2131.03). The range disclosed by Atreya et al. (3 mW/cm2 or less) is only slightly broader than the claimed range (0.02-2mW/cm2), with the upper endpoints of the ranges differing by only 1 mW/cm2 and the lower endpoints of the ranges differing by only 0.02 mW/cm2 at most. Therefore, one of ordinary skill in the art could readily envisage using one or more light sources to produce a target irradiance of a level within the claimed range in order to obtain the benefits disclosed by Atreya et al. (namely, microorganism inactivation). Furthermore, the prior art establishes that bacterial inactivation can be achieved using an irradiance of 3 mW/cm2, just as in the claimed invention. There is nothing to suggest that critically different bacterial inactivation properties would be found in the irradiance of the prior art range versus the claimed range. Therefore, the prior art discloses the claimed range with sufficient specificity and 2 across at least a portion of the surface. 
Even if it should be found that Atreya et al. does not anticipate this feature, the feature is nonetheless prima facie obvious over Atreya et al.  It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). The range disclosed by Atreya et al. closely overlaps the claimed range, as set forth above, and the skilled artisan would have readily arrived at the claimed subject matter based on the disclosure of Atreya et al. 
Atreya et al. is silent as to a full width half max (FWHM) of less than 20 nm to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range. However, Atreya et al. discloses that the particular wavelength of 405 nm is recognized to be effective for pathogen inactivation (para. 8-9) and discloses concentrating emitted light close to this wavelength, as discussed above.
Iwasa et al. discloses a light emitting device comprising a light emitter configured to emit light to inactivate microorganisms (para. 41-44, 125), wherein the light emitter emits light centered at a wavelength of approximately 405 nm (para. 87, 104, 106) having a FWHM emissions spectrum of less than 20 nm (para. 44). Iwasa et al. discloses that light having a peak wavelength in a range of 380 nm to 420 nm is capable of killing bacteria in a targeted environment (para. 44), and Iwasa et al. further discloses a lighting element having an emission peak wavelength outside of this range has “a poor germicidal effect and a poor sterilization effect, and is unfavorable” (para. 44). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the one or more light emitters emitting light concentrated at 405 nm disclosed by Atreya et al. to have a FWHM emission spectrum of less than 20 nm, as taught by Iwasa et al., in order to arrive at emitted light having a narrow emission centered on 405 nm and thus 
Regarding claim 2, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (see 110b, 110c) (para. 50) (Fig. 1b), wherein the light emitters are arranged on the substrate to provide a substantially uniform irradiance of less than 3 mW/cm2 across the surface (para. 49, 55). 
Atreya et al. does not expressly teach an irradiance of approximately 1 mW/cm2. 
Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). The range disclosed by Atreya et al. overlaps the claimed range (a prior art range of less than 3 mW/cm2 versus a claimed range of approximately 1 mW/cm2), and the skilled artisan would have readily arrived at the claimed subject matter based on the disclosure of Atreya et al. 
Regarding claim 4, Atreya et al. discloses that the device comprises both one or more first light emitters configured to emit a first light and one or more second light emitters configured to emit a second light (para. 50), and a light-converting material configured to generate a third light comprising a wavelength outside the 380 nm to 320 nm range (para. 48).

Regarding claim 6, Atreya et al. discloses wherein at least one of the one or more light emitters comprises a light emitting diode (para. 12, 49).
Regarding claim 7, Atreya et al. discloses wherein the number of the one or more light emitters is at least two and wherein the one or more light emitters are configured in an array (para. 49, 60). 
Regarding claim 8, Atreya et al. discloses wherein the target irradiance is based on a microorganism to be inactivated (para. 12, 55).
Regarding claim 9, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (para. 49, 60). As to the limitation of the number of light emitters arranged on the substrate being based on the distance, a size of the surface, or the beam angles of the number of light emitters, it has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Atreya et al., and therefore does not introduce a patentable limitation over the prior art. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of one or more light emitters, regardless of the manner in which the number is determined by a manufacturer during a process of making the device). Therefore, modified Atreya et al. fully meets claim 9.
Regarding claim 26, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (para. 49, 60). As to the limitation of wherein the number of the one or more light emitters are arranged on the substrate to provide a minimum irradiance at the surface of at least 50% of a maximum irradiance at the surface, this is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitters taught by modified Atreya et al. necessarily have a maximum irradiance, i.e., the maximum irradiance (by definition determined by a distance between the light emitters and the irradiated surface and the radiant flux inherent to the light 
Regarding claim 28, Atreya et al. discloses wherein the number of the one or more light emitters is one (see single light emitter 10b on bottom inner surface, Fig. 1b). 
Regarding claim 29, Atreya et al. discloses wherein at least a portion of the light is normal to a portion of the surface (light emitted from source 10b, indicated by upwardly pointing arrow, is normal to a bottom portion of surface of product 22) (Fig. 1b). 
Regarding claim 30, Atreya et al. discloses wherein the target irradiance is less than 3 mW/cm2, as set forth above.
Atreya et al. does not expressly teach an irradiance of approximately 0.02, 0.05, 0.1, 0.5, 1, or 2 mW/cm2. 
Nonetheless, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). The range disclosed by Atreya et al. overlaps the claimed range (e.g., the recitation of approximately 2 mW/cm2 encompasses a range including 2 +/- 10% mW/cm2, see Applicant’s specification at para. 114, and this range is overlapped by that of Atreya et al.), and the skilled artisan would have readily arrived at the claimed subject matter based on the disclosure of Atreya et al. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (US Patent Application Publication 2019/0070323) (already of record) in view of Iwasa et al. (US Patent Application .
Regarding claim 27, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (e.g., a plurality of LEDs arranged in an array) (para. 49, 60).
Atreya et al. is silent as to wherein the one or more light emitters are arranged on the substrate such that boundaries of the light emitted from neighboring light emitters of the number of light emitters intersect at the surface
Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, 2b, and 5, sheets 1-2 and 5 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light having a wavelength in the range of 380-420 nm to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. further discloses arranging the light emitters (3), each of which is emits a cone-shaped beam of light, at intervals along the wall such that boundaries of the light emitted from neighboring light emitters intersect.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified Atreya et al. such that boundaries of the light emitted from neighboring light emitters intersect at the surface (e.g. by using light emitters each configured to emit a cone-shaped beam and arranging the light emitters at intervals along the substrate such that boundaries of emitted light intersect), as Guidolin et al. discloses that it was known in the art to provide a plurality of light emitters in a disinfecting device in such a manner, and the skilled artisan would have recognized that providing light emitters such that boundaries of emitted light between the light emitters intersect would increase the coverage of the emitted light and thereby enhance inactivation of pathogens on a surface in the pathway of emitted light.

s 1, 3, 6-9, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki et al. (US Patent Application Publication 2018/0185533) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record).
Regarding claim 1, Lalicki et al. discloses a light emitting device (100) (para. 26) (Fig. 1, sheet 1 of 15) comprising:
a substrate (surface to which a disinfecting light fixture is coupled to) (para. 30, 33); and
one or more light emitters disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (para. 30, 33-34, 42) (Fig. 1);
wherein to emit the light, the one or more light emitters are further configured to produce a radiometric power that satisfies a threshold (e.g., a threshold suitable for reducing a bacterial load, see para. 34), wherein the threshold is based on a target irradiance at the surface sufficient to initiate inactivation of the microorganisms on the surface wherein the target irradiance is 0.50 mW/cm2 or 0.25 mW/cm2 (see col. 11 lines 14-50 and col. 19 line 6-col. 21 line 15 of US Patent 9,439,989, which is incorporated by reference in its entirety by Lalicki et al. para. 31);
wherein the light emitted by the one or more light emitters comprises:
	a proportion of a spectral energy of the light, measured in a 380 nm to 420 nm wavelength range, of at least 50% (para. 34, 64); and
wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters (the disclosure of Lalicki et al. is devoid of mention of wavelength conversion of emitted light or any materials therefore). 
As to the limitation of the radiometric power being based on a number of the one or more light emitters, beam angles of the one or more light emitters, and the distance, the power of the one or more light sources is a quantity measured in watts and this quantity is an inherent feature of the one or more light sources themselves, consistent with Applicant’s specification (see para. 27). Although the                         
                            E
                            ≅
                            
                                
                                    I
                                
                                
                                    r
                                    2
                                
                            
                        
                     where E is the irradiance, I is the radiant flux, and r is the distance from the target area to the one or more light sources, see also Applicant’s specification at para. 25) is a quantity dependent on the distance, radiometric power does not change depending on the distance. Therefore, the claim limitation of wherein the radiometric power is based on the distance is taken to mean that during construction of the device, the device is built such that one or more light emitters have a sufficient radiometric power to achieve a desired disinfection protocol based on a predetermined distance that the end user wishes to operate the device at. This could be done by careful selection of the number of light emitters, or consideration of the output (measured in watts) of each individual light source, by the builder of the device based on a known distance desired to be used during operation of the device. Similarly, the claim limitations of the radiometric power being based on a number of the one or more light emitters and beam angles of the one or more light emitters are taken to mean that the builder of the device constructs the device to have a radiometric power based on a desired number of light emitters and beam angles (again, this could be done by careful consideration of the output of each individual light source during construction of the device). In any case, claim limitations related to the radiometric power produced by the one or more light sources being “based on” various factors are recitations of the manner of production of the device. It has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The aforementioned claim limitations do not introduce a structural difference between the claimed device and the prior art. 
Lalicki et al. is silent as to a full width half max (FWHM) of less than 20 nm to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range. However, Lalicki et al. discloses that the particular wavelength of 405 nm is recognized to be effective for pathogen inactivation (para. 34).

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the one or more light emitters disclosed by Lalicki et al. to have a FWHM emission spectrum of less than 20 nm, as taught by Iwasa et al., in order to arrive at emitted light having a narrow emission centered on 405 nm and thus avoid light straying outside of the germicidal range, thereby improving pathogen inactivation. As to the claim limitation of the full width half max emission spectrum being to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range, a full width half max emission spectrum is by definition the width of an emission peak of emitted light at half of its maximum amplitude. In the case of the prior art device, the peak is centered at 405 nm (i.e., the emitted light is visible light, 405 nm being in the visible range and close to the UV/visible border) and the full width half max is less than 20 nm; therefore, the prior art full width half max necessarily concentrates the spectral energy of the light and minimizes energy associated with wavelengths that bleed into the ultraviolet wavelength range, because the full width half max concentrates the emitted light closer to the peak of 405 nm.
Regarding claim 3, Lalicki et al. discloses that the device further comprises a sensor (120a) configured to detect occupancy of an area comprising the surface (para. 47) and a controller (110) configured to adjust, based on the sensor detecting occupancy of the area, the proportion of the 
Regarding claim 6, Lalicki et al. discloses wherein at least one of the one or more light emitters comprise a light emitting diode (para. 2).
Regarding claim 7, Lalicki et al. discloses wherein the number of the one or more light emitters is two (para. 33) and wherein the one or more light emitters are configured in an array (see light emitters 104 and 102 forming a 2x1 array in Fig. 14, sheet 14 of 15).
Regarding claim 8, the claim is directed towards the target irradiance being based on a size of the surface, a microorganism to be inactivated, or a minimum irradiance sufficient to initiate inactivation of the microorganisms on the surface. This is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The device taught by modified Lalicki et al. is fully capable of achieving the claimed intended use, because a user could control the target irradiance (e.g., by controlling a distance between the one or more light emitters and a target surface) based on a microorganism known to be present on the surface. Therefore, modified Lalicki et al. fully meets claim 8.
Regarding claim 9, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33). As to the limitation of the number of light emitters arranged on the substrate being based on the distance, a size of the surface, or the beam angles of the number of light emitters, it has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Lalicki et al., and therefore does not introduce a patentable limitation over the prior art. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of one or more light emitters, regardless of the manner in which the 
Regarding claim 26, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33). As to the limitation of wherein the number of the one or more light emitters are arranged on the substrate to provide a minimum irradiance at the surface of at least 50% of a maximum irradiance at the surface, this is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitters taught by modified Lalicki et al. necessarily have a maximum irradiance, i.e., the maximum irradiance (by definition determined by a distance between the light emitters and the irradiated surface and the radiant flux inherent to the light emitters) which the light emitters can provide the surface. The light emitting device is fully capable of achieving the claimed intended use, because one or more of the light emitters taught by modified Lalicki et al. could be partially or completely blocked by an opaque structure during operation so as to provide a minimum irradiance at the surface of at least 50% of the maximum irradiance value. Therefore, the device taught by modified Lalicki et al. fully meets claim 26.
Regarding claim 28, Lalicki et al. discloses wherein the number of the one or more light emitters is one (para. 33). 
Regarding claim 29, the claim is directed towards at least a portion of the emitted light being normal to a portion of the surface. This is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitting device taught by modified Lalicki et al. is fully capable of achieving the claimed intended use, because a user could arrange the surface to be irradiated with respect to the one or more light emitters (e.g., light emitter 104, see Fig. 1) such that a portion of the surface is normal to at least a portion of emitted light. Therefore, modified Lalicki et al. fully meets claim 29.
2, as set forth above. 

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki et al. (US Patent Application Publication 2018/0185533) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, and in further view of Guidolin et al. (US Patent Application Publication 2016/0168384) (already of record).
Regarding claim 2, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33).
Lalicki et al. is silent as to the one or more light emitters are arranged on the substrate to provide a substantially uniform irradiance of approximately 1 mW/cm2 across the substrate.
As to the claimed irradiance level, Lalicki et al. discloses wherein the one or more light emitters provide an irradiance of at least 0.01 mW/cm2, with specific examples of 0.25 mW/cm2 and 0.5 mW/cm2 (see sections of US Patent 9,439,989 cited in the rejection of claim 1, above).
It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). The range disclosed by Lalicki et al. overlaps the claimed range (a prior art range of at least 0.01 mW/cm2 versus a claimed range of approximately 1 mW/cm2), and the skilled artisan would have readily arrived at the claimed subject matter based on the disclosure of Lalicki et al. 
As to the claim feature of providing a substantially uniform irradiance, Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, and 2b, sheets 1-2 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light emitters taught by Lalicki et al. to be arranged on the substrate to provide substantially uniform irradiance across the surface (e.g., by arranging the light emitters at predetermined intervals along the substrate), as Guidolin et al. discloses arranging a plurality of light emitters in such a manner to provide substantially uniform irradiance across a surface in need of microbial inactivation provided by the light emitters, and the skilled artisan would have been motivated to provide substantially uniform irradiance across the surface in order to ensure that microbial inactivation caused by light emitted by the light emitters proceeds in a predictable fashion across the surface. 
Regarding claim 27, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33).
Lalicki et al. is silent as to wherein the one or more light emitters are arranged on the substrate such that boundaries of the light emitted from neighboring light emitters of the number of light emitters intersect at the surface
Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, 2b, and 5, sheets 1-2 and 5 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light having a wavelength in the range of 380-420 nm to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. further discloses arranging the light emitters (3), each of which is emits a cone-shaped beam of light, at intervals along the wall such that boundaries of the light emitted from neighboring light emitters intersect.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799